PIERCE, Judge.
Appellant Robert Dale Woods appeals to this Court from an order denying without evidentiary hearing his motion filed under Cr.PR 1.850, 33 F.S.A., to vacate the conviction and sentence previously imposed.
On August 15, 1969, information was filed in the Sarasota County Circuit Court charging Woods with passing a forged bank check with intent to defraud. Upon voluntary plea of guilty in open Court, Woods was adjudged guilty and sentenced to a term in the State Prison.
Thereafter, on February 10, 1970, Woods filed his motion in the trial Court for relief under CrPR 1.850 on the ground that the offense charged against him and of which he was adjudged to be guilty and sentenced accordingly was a misdemeanor rather than a felony and therefore the Circuit Court was without jurisdiction, citing the dissenting opinion of Judge McCain of the 4th District Court in Brown v. State, Fla.App.1970, 232 So.2d 55, 58. But the Supreme Court of Florida, upon further review of that case, Brown v. State, Fla.1970, 237 So.2d 129, specifically held contrary to Judge McCain’s opinion. The rationale of the Supreme Court’s opinion holds that an information charging an offense essentially as charged in the instant case states a felony. We have followed this ruling in similar cases brought to this Court on appeal since the high Court’s holding in Brown. See Rogers v. State, Fla.App., 239 So.2d 118, opinion filed September 11, 1970. The trial Court’s order denying post-conviction relief in the instant case was eminently correct and the appeal is therefore
Affirmed.
LILES, A. C. J., and MANN, J., concur.